Appeal by defendant, as limited by his motion, from three sentences of the County Court, Nassau County, all imposed June 16, 1977, upon his convictions of conspiracy in the second degree (Indictment No. 45894), attempted robbery in the second degree (Indictment No. 45801) and grand larceny in the third degree (Indictment No. 45807), the sentences being terms of imprisonment of up to four years on the conspiracy conviction, two to six years on the attempted robbery conviction, and up to four years on the grand larceny conviction. Sentences imposed upon the conspiracy and grand larceny convictions affirmed. No opinion. Sentence imposed upon the attempted robbery conviction reversed, on the law, and case remitted to the County Court for resentencing. The court failed to comply with the provisions of section 70.00 (subd 3, par [b]) of the Penal Law when it imposed a minimum sentence. Mollen, P. J., Hopkins, Martuscello and Latham, JJ., concur.